         Case 1:18-cv-04115-PAE Document 295 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ALEXANDRA CANOSA,

                                        Plaintiff,                        18 Civ. 4115 (PAE)
                        -v-
                                                                                ORDER
 HARVEY WEINSTEIN, THE WEINSTEIN COMPANY
 HOLDINGS, LLC, and THE WEINSTEIN COMPANY,
 LLC,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a letter from a physician on behalf of defendant Harvey

Weinstein, bearing on his ability to sit for a deposition. Dkt. 289-1. In the letter, the physician

offers to provide the Court, with Mr. Weinstein’s consent, documentation of Mr. Weinstein’s

relevant medical condition, including test results. In determining whether Mr. Weinstein’s

condition justifies deferring his deposition date, the Court would benefit from reviewing these

records. The Court orders that such documentation be produced, ex parte, for the Court’s in

camera review, by February 19, 2021. The Court’s staff will be in contact with counsel for Mr.

Weinstein as to the means by which these materials are to be produced.



       SO ORDERED.


                                                              
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: February 12, 2021
       New York, New York
